b^/W-oi-tL^-ct
     TO:       CLERK OF THE COORT OF                                      12/23/2014

     CRIMINAL APPEALS

     P 0       BOX 12303 CAPITAL STATION

     AUSTIN. TEXAS 787.il



     REr. FILING DATES / NUMBERS / OUTCOMES
     OF C-3 ,0008220-0926958.a-B-C-D-S~F-G-H

     WR--65-469--01--02-03-04-05-06--07:-08


                     DEAR CLERK,

               PLEASE AKXJLD YOU GIVE ME TliE DATE3_NUWBERS_AND OUT-CCMES OF THE ABOVE
     CIT^D AND REQUESTED CASES ?
               THANK-YOU KINDLY KjR YOUR TIME AND PATIENCE.

                                                SINCERLY,




                                       PAIGE LOUIS BENNEiR #1278531

                                       2101 FM 369 Nth ALLRED UNIT

 1                                          IOWA PARK, TEXAS
 !         .

 ;                                             76367-6568
 PS    IF AT .ALL POSSIBLE COULD I        PLEASE GET THE ORDER THAT WAS ISSUIrD FOR 092695ciH



fS - it Ar-d-u-
                                               RECEIVED IN
     CC PERSON At,    FILE
                                          COURT OF CRIMINAL APPEALS

                                                JAN 05 2015

                                             Abel Acosta, Clerk